The opinion of the court was delivered, by
Lowrie, C. J.
The testator intended to make by his will a distribution of his real and personal estate among his children, and so he expresses himself. He makes the division equal, and if he had failed to create more than life estates, each would have been equal heirs to the reversions, that is, each would have a life estate by the will, and the reversion by descent, which together would be the fee of the whole. This was not the intention. A complete distribution of the whole estate was intended. He is not devising' his estate from his heirs, but dividing it among them, and therefore there can be no leaning against the devise in order to favour the heir. We favour the heirs by treating the will as a final declaration of the share of each. Add to this manifest general intent, that this particular lot was charged with an annuity to the widow, and a considerable sum for the other heirs, and it is quite plain that a fee simple was intended.
We cannot read the clause, providing for a reversion in case of a child dying unmarried, or without issue, as affecting this interpretation. We suppose it was intended not to reduce or defeat any estate vested in enjoyment under the will, but to dispose of any that might fail to become thus vested by the death of a child before the testator, or perhaps before actual distribution. Some of the shares are payable in money, and certainly no life estate was intended as to them; and if not to them, then *465to none. It is hardly supposable that it was intended to provide for the death of a child, it might be the last surviving one, a quarter or half a century after the testator’s own death.
Judgment affirmed.